On the 30th day of October, 1909, appellant was convicted in the county court of Okmulgee county for a violation of the prohibitory liquor law. His punishment was assessed at a fine of $400 and 120 days' imprisonment in the county jail. The transcript of the record was not filed in this court until the 28th day of February, 1910, which was 121 days after the judgment of conviction. Under our statute an appeal in a misdemeanor case must be perfected within 120 days from date of judgment, and no court has power to extend the time for perfecting an appeal after said 120 days has expired. As this time had expired before the transcript of the record was filed in this court, this court did not acquire jurisdiction of the case, and the appeal is therefore dismissed. *Page 703